DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 5, 7, 9, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enzmann US-PG-PUB No. 2004/0136555.

Regarding claim 1, Enzmann teaches
A hearing device (Fig. 2 shows an aided ear bud 200…Para. [0026], Lines 1-4) comprising: 
a processing unit (Fig. 2 shows a digital signal audio processor (DSP) 220) configured to compensate for hearing loss of a user of the hearing device (Para. [0032], Lines 1-5); 
a memory (Fig. 4 shows a memory device (EEPROM) 310…Para. [0043], Lines 13-14); and 
an interface (Fig. 4 shows a transmit/receive (TX/RX) unit 260); 
wherein the DSP (e.g. processing unit) 220 including a source control module 230 is configured to 
receive a communication (e.g. digital transmission signal) from an external device (Fig. 2 shows a wireless phone 270) via the interface (e.g. TX/RX unit 260) as shown in Fig. 2 and Para. [0033], Lines 1-3. Enzmann teaches that the wireless phone (e.g. external device) 270
is located away from a head of the user because the wireless phone (e.g. external device) 270 can be used as a hands free device away from a head of the user (Para. [0030], Lines 1-10), Enzmann further teaches processing communication to perform an authentication, and place the hearing device into a mode if the authentication is successful because When a valid switch command is received from the wireless phone (e.g. external device) 270, the aided ear bud (e.g. hearing device) 200 enters a second operation mode (e.g. mode). To initiate that switching process, the valid switching command is sent to the TX/RX unit (e.g. interface) 260 from the wireless phone (e.g. external device) 270. Once the switching command is verified (e.g. authentication is successful) at the TX/RX unit (e.g. interface) 260, the TX/RX unit (e.g. interface) 260 then sends a switching command to the source control module 230 of the DSP (e.g. processing unit) 220, which in turn will cause the aided ear bud (e.g. hearing device) 200 to enter into a second operating mode (e.g. mode) as shown in Fig. 2 and Para. [0032], Lines 1-13.

Regarding claim 4, Enzmann teaches
The hearing device according to claim 1, wherein the processing unit is configured to perform the authentication to authenticate the external device because the DSP (e.g. processing unit) 220 includes the EEPROM (e.g. memory) 310 storing an activation code that corresponds to the wireless phone (e.g. external device) 270 that has been previously equipped for exclusive communication with the aided ear bud (e.g. hearing device) 200. The validation code from the wireless phone (e.g. external device) 270 is received and compared to the activation code stored in the EEPROM 310 for a verification (Para. [0049], Lines 1-17). 

Regarding claim 5, Enzmann teaches
The hearing device according to claim 1, wherein the processing unit is configured to perform the authentication to verify an integrity of the request communication because the DSP (e.g. processing unit) 220 includes the TX/RX unit (e.g. interface) 260 to perform the authentication to verify an integrity of the valid switch command (e.g. request communication) (Para. [0032], Lines 5-13).

Regarding claim 7, Enzmann teaches
The hearing device according to claim 1, wherein the processing unit is configured to place the hearing device into the mode by sending a mode response because the DSP (e.g. processing unit) 220 includes the TX/RX unit (e.g. interface) 260 that verified the switching command, the TX/RX (e.g. interface) 260 sends a switching command to the source control module 230, which in turn will cause the aided ear bud 200 to enter into a second operating mode.

Regarding claim 9, Enzmann teaches
The hearing device according to claim 1, wherein the communication comprises a signature, and wherein the processing unit is configured to process the communication to verify the signature because the DSP (e.g. processing unit) 220 includes the EEPROM (e.g. memory) 310 storing an activation code (e.g. signature) that corresponds to the wireless phone (e.g. external device) 270 that has been previously equipped for exclusive communication with the aided ear bud (e.g. hearing device) 200. The validation code from the wireless phone (e.g. external device) 270 is received and compared to the activation code stored in the EEPROM 310 for a verification (Para. [0049], Lines 1-17).

Regarding claim 12, Enzmann teaches
The hearing device according to claim 1, wherein the processing unit is configured to receive a session identifier, and wherein the processing unit is configured to compare the session identifier with a session identifier stored in the hearing device because the DSP (e.g. processing unit) 220 includes the EEPROM (e.g. memory) 310 storing an activation code that corresponds to the wireless phone (e.g. external device) 270 that has been previously equipped for exclusive communication with the aided ear bud (e.g. hearing device) 200. The validation code from the wireless phone (e.g. external device) 270 is received and compared to the activation code stored in the EEPROM 310 for a verification (Para. [0049], Lines 1-17). 

Regarding claim 14, Enzmann teaches this claim is rejected for the same reasons as claim 1 because the apparatus in claim 1 can be used to practice the method steps of claim 14.

Regarding claim 16, this claim is rejected for the same reasons as claim 4 because the apparatus in claim 4 can be used to practice the method steps of claim 16.

Regarding claim 17, this claim is rejected for the same reasons as claim 5 because the apparatus in claim 5 can be used to practice the method steps of claim 17.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann US-PG-PUB No. 2004/0136555 in view of Luo et al. (hereinafter Luo) US-PG-PUB No. 2015/0030162.

Regarding claim 2, Enzmann teaches all the features with respect to claim 1 as outlined above.
Enzmann does not explicitly teach that the processing unit is configured to place the hearing device into a default mode if the authentication fails.
	Luo teaches of a processing 7 unit has the decision capability to either confirm the request for the state change or reject the request according to its own detection and rule in place for switching. If the request is rejected by the second hearing device 2, no information exchange or state change will take place, thus the hearing device is place or stay a default mode (Para. [0079], Lines 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Enzmann, with the processing unit is configured to place the hearing device into the default mode if the authentication fails, as taught by Luo. The motivation is to allow the hearing device to return to normal operation after the authentication failed.

Regarding claim 3, the combination of Enzmann and Luo teaches all the features with respect to claim 2 as outlined above. Enzmann teaches that when the hearing device is in the default mode, the processing unit is configured for booting the hearing device and operating the hearing device according to operating parameters set during the booting of the hearing device because when the aided ear bud (e.g. hearing device) 200 is under normal operating conditions (i.e., no cellular telephone connected or active) or turn on, the aided ear bud (e.g. hearing device) 200 functions as a conventional hearing aid, as discussed with respect to FIG. 1 that operates in a conventional hearing aid mode (Para. [0032], Lines 1-5).

Regarding claim 15, this claim is rejected for the same reasons as claim 2 because the apparatus in claim 2 can be used to practice the method steps of claim 15.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enzmann US-PG-PUB No. 2004/0136555 in view of Larsen et al. (hereinafter Larsen) US-PG-PUB No. 2014/0241556.

Regarding claim 6, Enzmann teaches all the features with respect to claim 1 as outlined above.
Enzmann does not explicitly teach that the communication comprises a service mode request.
	Larsen teaches of a computer 10 instructs a calibration rig 11 to transmits an instruction telegram to the hearing aid transceiver 1 to enter a service mode (Para. [0043], Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Enzmann, with the communication comprises a service mode request, as taught by Larsen. The motivation is to allow the hearing device to perform adjustments in order to tune the hearing device.

9.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann US-PG-PUB No. 2004/0136555 in view of Ubezio et al. (hereinafter Ubezio) US-PG-PUB No. 2012/0140962.

Regarding claim 8, Enzmann teaches all the features with respect to claim 1 as outlined above.
Enzmann teaches the processing unit is configured to receive the communication in a session (Para. [0032], Lines 1-7)
Enzmann does not explicitly teach terminate the session if the authentication of the request fails.
	Ubezio teaches of a method comprises the step of creating an error message and/or disabling one or more functions of an apparatus when the result of a validity check fails (Para. [0124], Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Enzmann, with the step of terminate the session if the authentication of the request fails, as taught by Ubezio. The motivation is to protect the hearing device from misuse.

Regarding claim 13, Enzmann teaches all the features with respect to claim 1 as outlined above.
Enzmann teaches that the data is received in a session (Para. [0032], Lines 1-7)
Enzmann does not explicitly teach that the processing unit is configured to terminate the session if the processing unit fails to authenticate the received data.
Ubezio teaches of a method comprises the step of creating an error message and/or disabling one or more functions of an apparatus when the result of a validity check fails (Para. [0124], Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Enzmann, with the step of terminate the session if the authentication of the request fails, as taught by Ubezio. The motivation is to protect the hearing device from misuse.
Allowable Subject Matter
10.	Regarding claims 10, 11 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST t-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653